PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,060,924
Issue Date: 23 June 2015
Application No. 13/539,855
Filing or 371(c) Date: 2 Jul 2012
Attorney Docket No. 162811.P001U2
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed August 19, 2021, to accept the unintentionally delayed payment of the 3 ½ year maintenance fee for the above-identified patent. 

The petition under 37 CFR 1.378(b) is GRANTED.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. 

The 3 ½ year maintenance could have been paid with a surcharge, as late as Monday, June 24, 2019. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

The $1000 3 ½ year maintenance fee and the $1050 petition fee were paid on August 19, 2021.  On August 19, 2021, petitioner provided an adequate explanation of the delay in submitting the 3 ½ year maintenance fee and the delay in filing an initial petition. Petitioner has demonstrated to the satisfaction of the Director that the entire delay was unintentional. All requirements under 37 CFR 1.378(b) being met, the petition under 37 CFR 1.378(b) is hereby granted.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Petitioner overpaid by $250. The undersigned speculates that this fee was submitted for the surcharge for late payment. However, the surcharge for late payment is owed when a patentee attempts to timely pay the fee within the grace period – in this instance, it would be from the 3 ½ year + 1 day mark until the 4 year mark. In this case, applicant paid the 3 ½ year after expiration of the patent. Therefore, no surcharge is due. Only the $1050 petition fee for the delayed payment of the fee for maintaining a patent in force is due. The $250 overpayment has been refunded in the manner in which it was paid.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET